Title: From George Washington to Major General Johann Kalb, 29 February 1780
From: Washington, George
To: Kalb, Johann


          
            D. sir
            Head qrs Morris Town Feby 29th 1780
          
          A particular piece of business has occurred which will require Major General St Clair to leave for the present, the command of the Troops advanced below, and which will probably occasion him to be absent from it, till the middle or latter end of the week after next; It is therefore my wish that You should supply his place—and that You will proceed as soon as You conveniently can and take the command. If You can do it to day, it will be so much the better, as Genl St Clair is already in Camp. I have nothing in particular to communicate to You upon the occasion, besides what is contained in the inclosed Extract from Instructions originally given to Brigadier General parsons on the 13 of December, when he went on this command; to the Objects of which You will be pleased to attend. I have the Honor to be with great esteem & respect sir Yr Most Obed. st
          
            G.W.
          
        